Citation Nr: 0403192	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to ionizing 
radiation.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to the provisions of chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran had active duty in the United States Navy from 
June 1943 to June 1947.  He died in February 1995, at the age 
of 67, and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The appellant contends that the veteran died as a result of a 
cancer incurred when the veteran was exposed to ionizing 
radiation during his Navy service.  The record shows that the 
veteran served on board the USS Benevolence during July and 
August 1946.  The record contains a photocopy of a card 
reading "Joint Task Force One Atomic Bomb Test" and 
attesting to the veteran's participation in Operation 
Crossroads on board the USS Benevolence at Bikini Atoll.  It 
is unclear whether this evidence would be sufficient to 
confirm whether or not the USS Benevolence and its crew, 
including the veteran, participated in Operation Crossroads.  
The regulations provide that participation in Operation 
Crossroads qualifies as a "radiation-risk activity."

The regulations also provide that for a veteran who 
participated in a "radiation-risk activity" and who develops 
a "radiogenic disease," as set forth at 38 C.F.R. 
§ 3.311(b)(2)(i), certain evidentiary development will be 
undertaken.  In this case, the veteran's death certificate 
dated in February 1995 lists his immediate cause of death as 
septicemia, abscess left lower leg, due to or a consequence 
of immuno suppression chronic lymphocytic leukemia.  The 
veteran was noted to have expired while an inpatient at 
ORMC/Orange Memorial Division.  No records from that facility 
are of record.

However, a pathology report dated in June 1990 contains a 
histological diagnosis of "malignant non-Hodgkin's lymphoma, 
low grade, diffuse, small cell type (malignant lymphoma, well 
differentiated lymphocytic type, diffuse)."  

The appellant has submitted a statement dated in November 
2002 from J. Weinberger, D.O., that "there is a strong 
possibility that [the veteran]'s death of non-Hodgkin's 
lymphoma could be directly related to his radiation 
exposure."  

The Board notes that non-Hodgkin's lymphoma, unlike chronic 
lymphocytic leukemia, is a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(1).

As the record is unclear as to whether the veteran had non-
Hodgkin's lymphoma as well as chronic lymphocytic leukemia, 
the Board believes that his terminal hospitalization records 
should be obtained, and then a medical opinion should be 
obtained as to whether a radiogenic disease contributed to 
cause his death, or whether the veteran's cause of death was 
in any way related to service, including to his exposure to 
ionizing radiation.

If the physician's report results in a finding that a 
radiogenic disease caused or contributed to the veteran's 
death, then additional development of the record must be 
undertaken to determine the details of the veteran's 
participation, if any, in Operation Crossroads.  If it is 
established that the veteran did in fact participate in 
Operation Crossroads (and so was exposed to ionizing 
radiation), then the criteria of 38 C.F.R. § 3.311(b)(2) will 
have been met, requiring referral of the claim for review by 
VA's Under Secretary of Benefits, pursuant to 38 C.F.R. § 
3.311(c).

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  After obtaining any necessary 
releases, the RO should obtain the 
complete records of the veteran's 
hospitalization at ORMC/Orange Memorial 
Division that resulted in his death in 
February 1995.  All records obtained 
should be associated with the claims 
folder.

2.  Following the above, the RO should 
then refer the case to an appropriate 
specialist for a medical opinion as to 
whether non-Hodgkin's lymphoma was a 
contributing factor to the veteran's 
death, as opposed to the chronic 
lymphocytic leukemia noted on the death 
certificate.  The physician is requested 
to review this REMAND, as well as the 
pertinent medical record, including the 
June 1990 pathology report, Dr. 
Weinberger's statement, and the death 
certificate.  The physician should 
provide an opinion as to whether the 
veteran's cause of death was in any way 
related to service, including exposure to 
ionizing radiation.

In expressing an opinion on these 
matters, the reviewing physician is 
requested to use the language likely, 
unlikely, or as likely as not.  (The term 
as likely as not does not refer to 
medical possibility, but rather means 
that the evidence supporting the 
examiner's conclusion and the evidence 
against the conclusion are so evenly 
balanced that it is as medically sound to 
find in favor of the conclusion as it is 
to find against it.)

The reviewing physician should provide 
complete rationale for all conclusions 
reached.

3.  If the physician's report results in 
a finding that a radiogenic disease 
caused or contributed to the veteran's 
death, the RO should contact the 
appropriate authority to determine the 
extent of the veteran's participation, if 
any, in Operation Crossroads.

4.  If it is established that the veteran 
did participate in Operation Crossroads, 
the RO should undertake additional 
evidentiary development pursuant to 38 
C.F.R. § 3.311(c).

5.  Upon completion of the requested 
development of the record, the RO should 
again consider the appellant's claims.  
If action taken remains adverse to her, 
she and her accredited representative 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, however she has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




